Case 1:18-cr-00637-JSR Document 64 Filed 11/16/20 Page 1 of 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

UNITED STATES OF AMERICA,

18-cr-637 (JSR)

RICHIE HILARIO, ORDER

Defendant.

 

 

 

JED S. RAKOFF, U.S.D.Jd.

On November 6, 2020, defendant Richie Hilario filed a pro
se motion for compassionate release in light of the coronavirus
pandemic. Hilario previously filed such a motion in July 2020.
See Dkt. No. 62. The Court denied that motion, finding that
Hilario, who is 22 years old and was in good health at the time
of his sentencing in 2019, had failed to demonstrate the
existence of “extraordinary and compelling reasons” warranting
his release. Dkt. No. 61.

For substantially the reasons set forth in the Court’s
prior order, the Court denies Hilario’s second motion for
compassionate release. While Hilario now states that he was
diagnosed with high blood pressure in October 2020, that is
insufficient, on its own, to give rise to extraordinary and
compelling reasons warranting his release, especially given his

age and otherwise good health.

 

 

 

 
Case 1:18-cr-00637-JSR Document 64 Filed 11/16/20 Page 2 of 2

 

 

 

SO ORDERED. \

\ kA

Dated: New York, NY Sf A Aud
CO a

November 16, 2020 JED S. RAKOFF, U.S.D.d.

 

 

 

 

 
